Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(j) Anchin, Block & Anchin LLP Accountants & Advisors 1375 Broadway, New York, NY 10018 (212) 840-3456 www.anchin.com C ONSENT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM We hereby consent to the incorporation by reference in the Statement of Additional Information constituting part of The Lazard Funds, Inc. Post-Effective Amendment No. 51 to Registration Statement on Form N-1A of our report dated February 27, 2009 relating to the financial statements and financial highlights of The Lazard Funds, Inc. We also consent to the reference to our firm in the prospectus and under the caption Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information. A NCHIN , B LOCK & A NCHIN LLP December 21, 2009
